DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/21/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/22.

Priority
The claims have a priority date of the filing of the instant application: 8/24/20

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has the limitation “the alkoxy group of the calcium salt of the alkyl esterified fatty acids”.  This is indefinite because the calcium salt of the alkyl fatty acid is depicted in Fig 6 of the specification and further detailed in [0020], Fig 3B and [0042] and based on these the calcium salt of the alkyl esterified fatty acid is merely the calcium salt of a fatty acid.  The lime/activating agent breaks the alkyl ester bond to form the calcium salt.  Thus, this limitation drawn to the alkoxy (which is not typical terminology, herein it seems alkoxy is actually the alkyl group of the fatty acid) is drawn to a moiety that is not in the structure and is thusly indefinite.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "ratio of emulsion to emulsion activating agent" in first and second line.  There is insufficient antecedent basis for this limitation in the claim.  Herein the “emulsion” is not formed until after water is introduced to the oil based/activating agent fluid, thus, a ratio based on the emulsion and the activating agent is improper/lacks basis.  The Examiner believes this should be the ratio between 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-10, 12, 15-17 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Shumate (US 5021170) as evidenced by Gamage (US 2014/0121135).
On the outset it is noted that the claimed “calcium salt of an alkyl esterified fatty acid” product is nothing more than the calcium salt of a fatty acid.  See Applicant’s Fig 6, Fig 3B and disclosures [0020, 0042] of the instant specification.  Therein the calcium salt of the alkyl esterified fatty acid is made by contacting an alkyl ester fatty acid with lime, thus breaking the alkyl ester group to form the salt of fig 6.  Wherein it is derived from a vegetable oil (or waste vegetable oil) is a product by process limitation and will bear no weight unless Applicant shows a distinct product is made.

The above Example anticipates the requirements of claim 1 wherein the calcium salt of tall oil fatty acid meets the claimed “calcium salt of an alkyl esterified fatty acid from a vegetable oil” for reasons above.  Elements above anticipate claim 3 since such is merely a product by process limitation (there is no alkyl/alkoxy group in the actual calcium salt product).  Claim 4 is met by the mineral oil discussed above, or, diesel oil may also be used (Column 2 line 22) wherein picking one element from a list of options is held to be anticipated.  As set forth in the 112 above, the ratio is being treated as the ratio between lime:emulsifier (otherwise the limitation cannot be treated), and Shumate discloses the use of 3g:6g lime to INVERMUL NT, thus anticipating a 1:2 ratio, as required by claim 5.  Claims 6 and 7 are met by elements above.  The use of 236 ml oil and 79 ml water in the example converts to 25% water and 75% oil in the emulsion, anticipating claim 9, elements above meet the requirements of claims 10 and 12.  Claim 13 is a product by process requirement and is thusly rejected.  Applicant has not disclosed what elements materially affect the basic and novel properties of the invention, thus “consisting essentially of” in claims 15, 16 are treated as “comprising”.  Gamage ‘135 is used as evidence in [0020] that tall oil fatty acids are typically long .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate.
Shumate includes elements as set forth above.  The calcium salt emulsifier is added in amounts up to 20 ppb, preferably 4-10 ppb (Column 4 lines 48-50) embracing and rendering obvious the requirements of claim 2.  Alternative to the anticipation In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Thus, the order of addition of the calcium chloride salt is prima facie obvious, meeting the requirements of claim 8.  Claim 13 is alternatively rejected as prima facie obvious in light of the product by process position above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate in view of Wagle (US 2019/0153288).
Shumate includes elements as set forth above.  Shumate’s invert emulsion drilling fluid must have a density and said density must be controllable since weighting agents are added therein.  Shumate does not disclose a workable range of said density.
Wagle discloses invert emulsion drilling fluids (title) comprising fatty acids, lime, calcium chloride and barite (abstract), thus the drilling fluid of Wagle is very similar in composition and use as that of Shumate.  Wagle discloses a workable density range to be from 63-164 pound mass per cubic foot (equivalent to the claimed pound per cubic foot).  Wagle thusly teaches this range to be suitable for the intended use of Shumate.
.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate in view of Bhamidipati (US 2018/0002590).
Shumate includes elements as set forth above.  Shumate does not disclose the use of sodium salts of esterified fatty acids.  Herein sodium salts of esterified fatty acids are treated the same as the calcium salts of alkyl ester fatty acids.  E.G. as the sodium salt of a fatty acid.  
Bhamidipati discloses invert emulsion compositions for downhole operations in subterranean formations (title, abstract), the same type (invert emulsion) as Shumate.  The emulsion comprises emulsifiers such as sodium stearate [0016], which is a sodium salt of a fatty acid.  Bhamidipati thusly teaches such to be a suitably known emulsifier for use in invert emulsions in subterranean formations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Shumate the use of sodium stearate in the emulsifier, as taught by Bhamidipati since this is a recognized emulsifier in the art of invert emulsion compositions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALICIA BLAND/           Primary Examiner, Art Unit 1766